OFFICE   OF   THE   ATTORNEY   GENERAL     OF    TEXAS
                                       AUSTIN11




lionomblo       R. 5. Yroho
county     AuQitor
oregg Couaf
hlgvlev,  Texas

mar      Sir:                            opinion lo.    O-6624
                                         Re:   Should




                                                         perty   and     to keep




                              st TOU further      ask the tollovlng      ques-



              ‘If%     Court is authorlrod      to employ a psr-
         son to take and mlntain       such inventory and ouch
         person performa lntlrelJ      dlffsnnt    duties or no
         of?lclal  &tier    pertalnlng    to an inventory -
         vtat lr the duty, If any, of a county auditor
         vlth nspect          l
                         to gproval of varrant for payment
         oi such employed
         Irrtio1o1651, nov1roaCivil utatutu    of Toxw, tier
It pbr dutr to ‘800 to the rtriat onhroommt of the bv gov-
lnda g  OeueTfb An008”.   Ooneaally*poxking,purdut        ia luoh
tftus~navm$d    k to utlrQ     yeursol?,first,   thst t b  P.-a
                        g a d la p er ?o mln&        o o r ta lnd?a iOD
w hlr oontmot @T   l aployment vlth tho CUmlaiors
lOCaQ, t&t      rcoh dutlor mu Ln the dlrcbarp    of               “OeuntY
Ia thir rospeot    vo point out that the tom   omaaty                 burlnor*-
o h e u ldb e g ivenl   broad and llboralcautruotion                 mo le aet te
defwt   the plrpoao of the lav.         And     it     1s hold   that   the Corlr-
llenors* Cart bar irpllodluthorltq to do vhat may be necerury
in the exorulroof tho dutlor or povora oon?omud upon them.
(City Batlow Eak v. ?nrldlo    Cntnty, 26 S. Y. 7751 Olonn vr
Dal&r County Bolr d’ Am Irlaal Lmoa Dirtriot, 275 8. W. 137).
Hovevor,   la regard to tho partloular               rltuatla    la quostlon,     ve
hvo ruled that             l? apleynont a8 aontraotod for 18 au-
                 8uoh ty p e
thorlrod w l&v; thoreten, pur duty in thlr nspeat 18 a8 fel-
lovrr A8 Art1010 1661, Revi8edCivil Strtutor of Tua8, provldor
that  rll urmntr   en the couatJ tru8uror, lxcopt arrant8 for
jum ronloo, mmt bo c@untonlgneQ b tho aoumq rradltor, pur
remod~, ln tho oroat you dotemimct da t ruoh employoolr net dlr-
oharglng tho duties for vhlch ho la eaplryodto porfom as per
your quoetloa,vould be for yau to mfuro to oowtomlgn varrantr
a tho county troarunr kssued to maah omployoo.
           TnutLng the r0mgOing ?ullr umvere your queetlen,
vo mu
                                                         Teun vary tryiy,
                                                         ATTORHHYaIt3muL O? TnAa



                                                           Robert L. ktti8oxv,         Jr.
                                                                              Aul8hnt